Exhibit 99.6 D.B.S. Satellite Services (1998) Ltd. Financial Statements For The Year Ended December 31, 2013 DBS Satellite Services (1998) Ltd. Financial Statements as of December 31, 2013 Contents Page Report of Independent Registered Accounting Firm 2 Financial Statements Statements of Financial Position 3-4 Statements of Income 5 Statements of Comprehensive Income 6 Statements of Changes in Equity 7 Statements of Cash Flows 8-9 Notes to the Financial Statements 10-47 Somekh Chaikin KPMG Millennium Tower 17 Ha’arbah St. PO Box 609, Tel Aviv 61006 Israel Telephone
